PER CURIAM.
This cause is before us on petition for review by The Florida Bar recommending reduction of the referee’s recommended sentence of six-month suspension to three-month suspension with no proof of rehabilitation. No argument of the matter has been requested. We have reviewed the evidence and find that the Bar’s request is reasonable.
*3Accordingly, respondent is hereby suspended from the practice of law for three months with no proof of rehabilitation and ordered to pay the costs of these proceedings.
It is so ordered.
ROBERTS, C. J., and ERVIN, BOYD, McCAIN and DEKLE, JJ., concur.